LEWIS KAPNER, Circuit Judge.
This is an action for attorney’s fees in connection with an eminent domain proceeding.
Palm Beach County sought to take defendant’s property for recreational purposes. Such a proceeding is unique in this state in that most condemnation proceedings are for more fundamental uses such as roads.
The county’s initial appraisal of the land was $265,000 but this was ultimately raised to $443,000. This figure was eventually agreed upon by defendant’s own appraiser but defendant opposed the taking for the reason that the land was valuable for apartment construction and the defendant stood to gain substantial profits by developing the land.
Counsel for defendant successfully prevailed in the circuit court for the reason that the county failed to prove a necessity for taking.
The county appealed this decision and the decision was upheld. The District Court of Appeal granted defendant’s motion for attorney’s fees and remanded the case to this court to assess the amount.
Expert witnesses were presented by both parties as to the fee. Both witnesses based their opinions on criteria set forth in Miami Beach v. Manilow, 253 So.2d 910. The witness called by the county referred additionally to Folmar v. Davis, 108 So.2d 772. Both cases accurately set forth criteria for determining fees in cases such as this.
The evidence as to attorney’s fees ranged from $40,000 to $55,000. Based upon the criteria in those cases and the evidence before the court, the order of this court is that attorney’s fees in the amount of $50,000 should be awarded to the defendant.
Defendant has also presented an affidavit of costs. These costs appear to be reasonable.
In retrospect, the additional amount for the appraisal seems to have been unnecessary but hindsight cannot govern. It was a reasonable expenditure at the time.
It is thereupon ordered that defendant’s counsel is awarded attorney’s fees in the amount of $50,000, and cost are taxed against the petitioner in the amount of $7,099.82.